134 Nev., Advance Opinion      51
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MARIO LABARBERA, AN                                    No. 71276
                  INDIVIDUAL,
                  Appellant,
                  vs.                                                         AI    lED
                  WYNN LAS VEGAS, LLC, D/B/A WYNN
                  LAS VEGAS, A NEVADA LIMITED                                 JUL 1 9 2018
                  LIABILITY COMPANY,                                         ELL:     BROWN
                                                                          CLE5
                  Respondents.                                           BY


                             Appeal from a final judgment in a breach of contract action.
                 Eighth Judicial District Court, Clark County; Ronald J. Israel, Judge.
                             Reversed and remanded with instructions.

                 Jeffrey R. Albregts, LLC, and Jeffrey R. Albregts, Las Vegas,
                 for Appellant.

                 Semenza Kircher Rickard and Lawrence J. Semenza, III, Christopher D.
                 Kircher, and Jarrod L. Rickard, Las Vegas,
                 for Respondent.




                 BEFORE DOUGLAS, C.J., PICKERING and HARDESTY, JJ.

                                                  OPINION
                 By the Court, HARDESTY, J.:
                             Respondent Wynn Las Vegas, LLC, filed a breach• of contract
                 action to collect $1,000,000 in unpaid casino markers from appellant Mario
                 LaBarbera. In this appeal, we must determine whether the district court
                 erred when it precluded LaBarbera from testifying at trial by video
                 conference from Italy and excluded evidence of his intoxication.
 SUPREME COURT
         OF
      NEVADA


 (0) 1947A

                                                                                       -


Tfcnrin
                            We conclude that the district court abused its discretion under
                the Nevada Supreme Court Rules Part IX-B(B) when its written order
                summarily denied LaBarbera's request to testify at trial using audiovisual
                equipment. While recognizing the very high burden required for a
                voluntary intoxication defense in a contract action, we also conclude that
                the district court abused its discretion when it applied an incorrect standard
                to exclude any evidence of intoxication. We reverse the judgment and
                remand for a new trial
                                 FACTS AND PROCEDURAL HISTORY
                            LaBarbera is an Italian citizen and business owner who serves
                as a consultant for the pharmaceutical industry. He claims to suffer from
                gambling addiction, as certified in Italy, and does not speak any English.
                LaBarbera visited Las Vegas in late March through early April of 2008 after
                being recruited by Alex Pariente, an Italian-speaking former employee and
                VIP host of Wynn. While staying at the Wynn, LaBarbera gambled and lost
                $1,000,000 of his own money. Wynn then extended $1,070,000 worth of
                gaming credit in the form of casino markers to LaBarbera, $1,000,000 of
                which was left unpaid. LaBarbera claims he was intoxicated at the time he
                signed the casino markers and that the signatures on the markers are not
                his.
                            Shortly after LaBarbera left Las Vegas, Wynn filed a complaint
                with the Clark County District Attorney's Office for passing bad checks in
                violation of NRS 205.130, 1 resulting in a bench warrant being issued for
                LaBarbera's arrest. Wynn also filed a breach of contract suit against


                       1 NRS  205.130 was amended in 2011 and now states that an
                instrument's amount must be greater than $650, not $250. 2011 Nev. Stat.,
                ch. 41, § 11, at 162-63. This change in law is irrelevant to our rulings here.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2
                LaBarbera. Before the jury trial, Wynn filed three motions in limine
                seeking to exclude evidence or argument of LaBarbera's gambling addiction,
                intoxication, and any alleged forgery. The district court granted the first
                two motions, prohibiting LaBarbera from arguing about his gambling
                addiction or intoxication at trial, but denied the third motion, allowing
                LaBarbera to argue that the casino markers were invalid forgeries. Because
                LaBarbera's outstanding bench warrant would cause him to be arrested if
                he came to Clark County to testify, he moved for permission to testify at
                trial from Italy via video conference and an interpreter. The district court
                denied LaBarbera's motion and the trial proceeded without his presence.
                             The jury returned a verdict in favor of Wynn in the principal
                amount of $1,000,000. Thereafter, the district court entered a final
                judgment awarding Wynn contract interest at a rate of 18 percent per
                annum, attorney fees, costs, and prejudgment interest, totaling
                $2,626,075.81. This appeal followed.
                                               DISCUSSION
                              LaBarbera seeks reversal of the judgment, arguing, among
                other things, that the district court abused its discretion when it refused to
                let him testify by audiovisual communication and excluded evidence of his
                intoxication. 2


                      2LaBarbera also argues that Wynn's claims should have been barred
                by the doctrines of unclean hands and laches, that the casino markers were
                improperly classified under the bad check statute, and that the district
                court abused its discretion by excluding evidence of his bench warrant and
                allowing Wynn to call untimely disclosed witnesses. We conclude that these
                arguments lack merit. LaBarbera also claims that the district court erred
                when it excluded evidence of his gambling addiction, but we conclude this
                claim lacks merit under NRS 463.368(6) (stating that a patron's claim of

SUPREME COURT
        OF
     NEVADA


(0) 1947A                                              3
                      The district court abused its discretion by denying LaBarbera's motion to
                      testify via video conference and an interpreter
                                   LaBarbera argues that the district court abused its discretion
                      when it denied his motion to testify from Italy via video conference with an
                      interpreter. Specifically, LaBarbera points to NRCP 43(a), which states
                      that "Mlle court may, for good cause shown in compelling circumstances
                      and upon appropriate safeguards, permit presentation of testimony in open
                      court by contemporaneous transmission from a different location."
                      LaBarbera contends that he made a sufficiently compelling showing of
                      special circumstances, and it was an abuse of discretion for the district court
                      to refuse to accommodate him. Citing Barry v. Lindner, 119 Nev. 661, 668,
                      81 P.3d 537, 542 (2003), Wynn argues that telephonic or video conference
                      testimony is not permissible at trial absent a showing of special
                      circumstances. Wynn contends that LaBarbera failed to demonstrate such
                      a showing or how he would preserve appropriate safeguards.
                                  Neither LaBarbera, Wynn, nor the district court reference Part
                      IX-B(B) of the Nevada Supreme Court Rules, which addresses this issue.
                      Part IX-B(B), Rule 2 states that "[t]o improve access to the courts and
                      reduce litigation costs, courts shall permit parties, to the extent feasible, to



                      having a gambling disorder is not a defense in an action to enforce a
                      gambling debt). Further, LaBarbera argues that the district court abused
                      its discretion when it gave jury instruction number 36, which read:
                      "[s]imilarly, whether a person cannot read, write, speak or understand the
                      English language is also immaterial to whether an agreement written in
                      English is enforceable. Prior to signing a contract, a person has the duty to
                      learn the terms of the contract." However, because LaBarbera did not object
                      to the inclusion of this instruction at trial, his argument is waived. See J.A.
                      Jones Constr. Co. v. Lehrer McGovern Bovis, Inc., 120 Nev. 277, 285, 89 P.3d
                      1009, 1015 (2004) ("No party may assign as error the giving or the failure
                      to give an instruction unless he objects . . . ." (quoting NRCP 51(c))).
    SUPREME COURT
            OF
         NEVADA


    (01 1947A    e.                                          4
0         •-fl
                        appear by simultaneous audiovisual transmission equipment at
                        appropriate proceedings pursuant to these rules." We note that the
                        rule includes the word "shall," and "[fin these rules . `[siliall' is
                        mandatory." SCR Part IX-B(B)(1)(5). "Appropriate proceedings" include
                        "[t]rials . provided there is good cause as determined by the court in
                        accordance with Rule 1(6)." SCR Part IX-B(B)(4)(1)(a). "Good cause' may
                        consist of one or more of the following factors as determined by the
                        court: . . . kflhether any undue surprise or prejudice would
                        result; . . . convenience of the parties, counsel, and the court; . . . cost and
                        time savings." SCR Part IX-B(B)(1)(6)(b)-(d). The Barry case cited by Wynn
                        predates Part 1X-B(B) of the Nevada Supreme Court Rules—which became
                        effective on July 1, 2013—by ten years and thus does not control here.       See
                        generally SCR Part IX-B(B); Barry, 119 Nev. at 661, 81 P.3d at 537.
                                    We conclude that the district court abused its discretion in
                        denying LaBarbera's request to testify via video conference. The Nevada
                        Supreme Court Rules favor accommodation of audiovisual testimony upon
                        a showing of good cause. LaBarbera demonstrated in his motion that good
                        cause existed since he showed convenience and cost and time savings, and
                        he otherwise would be unable to testify at all. Additionally, Wynn's
                        arguments fail to establish how LaBarbera's testimony by video conference
                        would have caused any undue surprise or prejudice. During discovery,
                        Wynn took LaBarbera's deposition in Italy and some of the deposition
                        testimony was used at trial. Moreover, the district court summarily denied
                        LaBarbera's motion without explanation. We conclude that the district
                        court abused its discretion and violated the policy promoted by NRCP 43(a)
                        and SCR Part IX-B(B), Rule 2. Additionally, we perceive this error to be
                        prejudicial because LaBarbera's absence conveyed to the jury a lack of
      SUPREME COURT
              OF
           NEVADA


      (0) 1947A    0e                                          5

149
                interest in the case and prevented him from responding to other testimony
                presented at trial.
                The district court abused its discretion by excluding evidence of LaBarbera's
                intoxication
                            LaBarbera argues that a lack of capacity due to excessive
                intoxication is a valid defense to a contract claim and the district court
                abused its discretion when it excluded evidence of his intoxication at the
                time he signed the casino markers. In his deposition, LaBarbera claimed
                that Wynn continually brought drinks he did not order, that he was
                especially intoxicated while gambling, and that on one occasion he became
                intoxicated to the point where he became physically ill and vomited. Wynn
                argues that LaBarbera never complained or brought attention to his
                intoxication while he executed multiple gaming markers over several days.
                Wynn cites to cases showing the extremely high burden required to prove a
                voluntary intoxication defense and claims that LaBarbera's argument fails
                because he cannot identify any specific facts about how much or how long
                he drank.
                            In the context of capacity to contract, this court has held that
                intoxication may render a person incompetent where "actual intoxication
                dethroned his reason, or that his understanding was so impaired as to
                render him mentally unsound when the act was performed."            Seeley v.
                Goodwin, 39 Nev. 315, 324-25, 156 P. 934, 937 (1916) (internal quotation
                marks omitted). According to the Restatement,
                            [a] person incurs only voidable contractual duties
                            by entering into a transaction if the other party has
                            reason to know that by reason of intoxication
                                   (a) he is unable to understand in a reasonable
                             manner the nature and consequences of the
                             transaction, or
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      6
                                   (b) he is unable to act in a reasonable manner
                            in relation to the transaction.
                Restatement (Second) of Contracts § 16 (Am. Law Inst. 1981). In addition,
                in dicta, Seeley recognizes a duty on the part of an intoxicated person to
                promptly disaffirm the contract. See Seeley, 39 Nev. at 323, 156 P. at 936;
                see also Restatement (Second) of Contracts § 16 cmt. c ("On becoming sober,
                the intoxicated person must act promptly to disaffirm [the contract] ."). The
                rule in the Restatement is an extension of what this court previously held
                in Seeley, and we adopt it as the appropriate standard for an intoxication
                defense in a contract action.
                            In proving intoxication, or a subsequent ratification, the burden
                of proof is usually the higher standard of clear and convincing evidence.
                            In an action on a contract, a party must present
                            convincing proof of claims that due to intoxication
                            at the time of making a contract, the party was
                            bereft of mental faculties. When a party to a
                            contract was lacking in mental capacity at the time
                            of execution by reason of drunkenness, proof of a
                            subsequent ratification must be clear and
                            convincing.
                17B C.J.S. Contracts § 988 (2018) (footnote omitted). Although some courts
                have applied a preponderance of the evidence standard,          see Ewert v.
                Chirpich, 211 N.W. 306, 307 (Minn. 1926), most courts that have reviewed
                this issue have applied the clear and convincing evidence standard, see In
                re Wills, 126 B.R. 489, 497 (Bankr. E.D. Va. 1991); Van Meter v. Zumwalt,
                206 P. 507, 508-09 (Idaho 1922); Coppolina v. Radice, 164 N.E. 643, 644
                (Ohio Ct. App, 1928); In re Amending & Revising Okla. Unif. Jury
                Instructions—Civil, 217 P.3d 620, 625 (Okla. 2009). We adopt the clear and
                convincing standard. On remand, the district court should instruct the jury
                on both the correct rule of law and burden of proof.
SUPREME COURT
        OF
     NEVADA


(0) 1947A                                             7
                             When the district court granted Wynn's motion in limine to
                 exclude evidence of intoxication, it relied on FGA, Inc. v. Giglio, 128 Nev.
                 271, 278 P.3d 490 (2012). The district court stated:
                             In [Giglio], there was evidence of drinking, but they
                             precluded anybody from talking about that because
                             there's nobody to testify regarding the fact that the
                             individual was—had drank so much that they were,
                             in fact, intoxicated.
                 The district court further stated, "I think that the case law and the statutes
                 are clearly—you know, voluntary intoxication is not a defense. If it was,
                 half the people in the casino could ask for their money back because they
                 would say: Hey, they gave me a free drink, I kept drinking."
                             Giglio was a tort case in which this court affirmed the district
                 court's decision to exclude evidence of the plaintiffs alcohol consumption
                 because there was insufficient evidence that she was intoxicated or that the
                 intoxication caused the injury. 128 Nev. at 285-86, 278 P.3d at 499. Giglio
                 did not involve a contract dispute nor hold that intoxication was not a valid
                 contract defense. Id. at 275-76, 278 P.3d at 493. We conclude that Giglio
                 does not provide the district court with an adequate basis for excluding
                 LaBarbera's intoxication evidence, as it is too factually dissimilar and does
                 not provide the applicable rule of law. Here, LaBarbera, as the defendant,
                 was trying to use evidence of his own intoxication to show lack of capacity
                 in a contract dispute.
                             Wynn does not argue that the district court's legal analysis was
                 correct Instead, the essence of Wynn's argument is that the voluntary
                 intoxication defense is disfavored and the standard of proof is very high.
                 Wynn also argues that even if LaBarbera was legally incapacitated, he was
                 required to disavow the contract after regaining capacity.     See Hernandez
                 v. Banks, 65 A.3d 59, 67 (D.C. 2013) ("The power of avoidance also
SUPREME COURT
      OF
    NEVADA


(0) 19474 -are
                                                       8
                   terminates if the incapacitated party, upon regaining capacity, affirms or
                   ratifies the contract."). Wynn's arguments tend to show that LaBarbera
                   may have difficulty proving his voluntary intoxication defense at trial, but
                   those arguments do not justify the district court's decision to bar LaBarbera
                   from making his argument altogether.
                               We conclude that the district court abused its discretion in
                   excluding the intoxication evidence because its ruling was erroneous under
                   Seeley and misinterpreted the holding in Giglio. See Staccato v. Valley
                   Hosp., 123 Nev. 526, 530, 170 P.3d 503, 506(2007) (stating that "the district
                   court abuses its discretion if it applies an incorrect legal standard"). On
                   remand, we instruct the district court to apply the correct standard, set
                   forth in the Restatement, to determine the admissibility of LaBarbera's
                   intoxication evidence.
                                                 CONCLUSION
                               The district court abused its discretion by denying LaBarbera's
                   request to appear via video conference in violation of SCR Part IX-B(B),
                   which states that courts shall, "to the extent feasible," permit parties to
                   appear via simultaneous audiovisual transmission at trial where good cause
                   is shown. We further hold that the district court abused its discretion by
                   excluding evidence of LaBarbera's intoxication when it improperly relied on
                   FGA, Inc. v. Giglio, 128 Nev. 271, 278 P.3d 490 (2012).
                               Accordingly, we reverse the district court's judgment and
                   remand with instructions for the district court to conduct a new trial on all




SUPREME COURT
        OF
     NEVADA


(0) 1947A    oe,                                         9
                    issues, consistent with this opinion. Additionally, we reverse the district
                    court's award of contract interest, attorney fees, costs, and prejudgment
                    interest.




                                                                    Liczyck \
                                                         Hardesty


                    We concur:


                                                   CA.




                           geks4
                    Pickering




SUPREME COURT
        OF
     NEVADA
                                                          10
(0) 1947A    eir,